Citation Nr: 0922962	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a respiratory 
disorder. 

2.  Entitlement to service connection for a skin rash, 
claimed as a result of exposure to Agent Orange. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for gout, claimed as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD). 

5.  Entitlement to service connection for carpal tunnel 
syndrome of both hands, claimed as nerve damage and as due to 
Agent Orange exposure. 

6.  Entitlement to service connection for a metabolic 
disorder with diabetes.

7.  Entitlement to service connection for a pain disorder, 
claimed as secondary to the service-connected PTSD. 
8.  Entitlement to service connection for nicotine 
dependence.  

9.  Entitlement to an increased compensable rating for 
residuals of a right shoulder strain for the period from 
March 30, 2004 to February 6, 2006, and in excess of 20 
percent thereafter.

10.  Entitlement to an initial compensable rating for 
hypertension.

11.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 30 percent disabling.   

12.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, claimed as secondary to the 
service-connected left knee disability. 

12.  Entitlement to an initial rating in excess of 10 percent 
for proliferative diabetic retinopathy of the left and right 
eyes with juxtafoval cystoid macular edema and cataracts.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In part, the RO denied service connection 
for a respiratory disorder and skin rash as a result of 
exposure to herbicides.  The Veteran timely appealed the RO's 
September 2003 rating action to the Board.  

In September 2003, the RO also awarded service connection for 
PTSD; an initial 30 percent rating was assigned, effective 
April 30, 2002--the date VA received the Veteran's initial 
claim for service connection for this disability.  In 
September 2003, VA received the Veteran's notice of 
disagreement with the initial 30 percent rating assigned for 
PTSD.  By a May 2004 rating decision, the RO assigned an 
initial 70 percent disabling rating to the service-connected 
PTSD, effective April 30, 2002.

In a January 2005 statement to VA, the Veteran clarified that 
he was not seeking an "in increase in compensation for 
PTSD" but was seeking entitlement to service connection for 
variously diagnosed mental conditions as secondary to PTSD.  
See VA Form 21-4138, Statement in Support of Claim, dated and 
signed by the Veteran in January 2005.  

B an April 2005 rating action, the RO in part continued the 
70 percent rating assigned to the service-connected PTSD, and 
concluded that the variously diagnosed mental conditions 
claimed by the Veteran (binge eating disorder, depression, 
anxiety disorder, dysthymia, sleep disorder, schizophrenia, 
negativistic traits, panic attacks, thought disorder, 
avoidance syndrome, passive-aggressive syndrome, acute 
distress, irritability and anger, impaired concentration, and 
hyper vigilance) were part and parcel of the service-
connected PTSD and were not subject to separate evaluations.  
As the Veteran did not appeal the RO's determination not to 
separately evaluate the variously diagnosed mental conditions 
claimed by the Veteran, these issues have not been developed 
for appellate consideration and will not be addressed in the 
decision below.  
In the April 2005 rating action, the RO also denied service 
connection for tinnitus,  gout, carpal tunnel syndrome of 
both hands, a metabolic disorder with diabetes, pain 
disorder, nicotine dependence, and degenerative disc disease 
of the lumbar spine (also claimed as sciatica).  The RO 
continued a noncompensable rating assigned to the service 
connected residuals of a right shoulder strain, and granted 
service connection for hypertension; an initial 
noncompensable evaluation was assigned, effective March 17, 
2004--date of receipt of the Veteran's original claim of 
service connection for this disability.  

The Veteran timely appealed the RO's April 2005 determination 
with respect to the denials of entitlement to service 
connection for the disabilities noted above and initial and 
increased compensable evaluations assigned to the service-
connected hypertension and residuals of a right shoulder 
strain, respectively.  The Board accepted VA Form 21-4138, 
Statement in Support of Claim, dated and signed by the 
Veteran in June 2005, as his substantive appeal with respect 
to the RO's denial for service connection for carpal tunnel 
syndrome of both hands, claimed as nerve damage in the hands 
and related to exposure to Agent Orange.  By a March 2007 
rating action, the RO assigned a 20 percent to the service-
connected residuals of right shoulder strain, effective 
February 6, 2006.  

This appeal also stems from a January 2008 rating action, 
when the RO granted service connection for non-proliferative 
diabetic retinopathy of the left eye with juxtafoval cystoid 
macular edema; an initial 10 percent evaluation was assigned, 
effective August 18 2006--the date VA received the Veteran's 
claim for service connection for this disability.  The RO 
also continued a 30 percent evaluation assigned to the 
service-connected left shoulder disability.  The Veteran 
timely appealed these determinations to the Board.   

By a July 2008 rating action, the RO awarded service 
connection for diabetic retinopathy of the right eye 
effective August 18, 2006.  The right eye has been considered 
in the evaluation for diabetic retinopathy of both eyes based 
on loss of visual acuity and whether or not there is loss of 
visual field.  See July 2008 rating decision.  Thus, the 
issue with regard to the service-connected bilateral eye 
disability is reflected as that listed on the title page.  

On VA Form 9, dated and signed by the Veteran in September 
2008, he specifically maintained that the RO had committed 
clear and unmistakable error by not awarding a separate 10 
percent evaluation to the right eye in its July 2008 rating 
action.  See VA Form 9, dated and signed by the Veteran in 
September 2008.  As this issue has not been developed for 
appellate consideration, it is REFERRED to the RO for 
appropriate action. 

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Waco, Texas RO.  A copy of the 
hearing transcript has been associated with the claims files.  

In view of the award of service connection for degenerative 
disc disease of the lumbar spine on the basis of aggravation 
by the service-connected left knee disability in the decision 
below, the issue of whether new and material evidence has 
been received to reopen a previously denied claim for service 
connection for peripheral neuropathy of both lower 
extremities is REFERRED to the RO for appropriate action.  
See VA Form 21-4138, Statement in Support of Claim, dated and 
signed by the Veteran in January 2009, wherein he 
specifically requested that his claims for peripheral 
neuropathy of both lower extremities be reinstated if he was 
awarded service connection for a low back disorder.    

As the Veteran has been assigned a 70 percent rating for his 
service-connected PTSD and as service connection for 
degenerative disc disease on the basis of aggravation by the 
service-connected left knee disability is being awarded in 
the decision below, the issue of entitlement to a total 
disability rating (100%) based on individual unemployability 
due to service connected disabilities is REFERRED to the RO 
for appropriate action. See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  

The issue of entitlement to an initial rating in excess of 10 
percent for proliferative diabetic retinopathy of the left 
and right eyes with juxtafoval cystoid macular edema and 
cataracts is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On VA Form 21-4138, Statement in Support of Claim, dated 
and signed by the Veteran in June 2005, he indicated that he 
wished to withdraw his appeal of the denial of the claims for 
service connection for a respiratory disorder and skin rash, 
claimed as a result of Agent Orange exposure 

2.  On VA Form 21-4138, Statement in Support of Claims, dated 
and signed by the Veteran in July 2005, he indicated that he 
wished to withdraw his appeal of the denial of the claims for 
service connection for tinnitus, gout, claimed as secondary 
to the service-connected PTSD, and carpal tunnel syndrome of 
both hands, claimed as nerve damage and as a result of Agent 
Orange exposure.

3.  On VA Form 21-4138, Statement in Support of Claim, dated 
and signed by the Veteran in June 2006, he indicated that he 
wished to withdraw his appeal of the denial of the claims for 
service connection for a metabolic disorder with diabetes, 
pain disorder, claimed as secondary to the service-connected 
PTSD, nicotine dependence and entitlement to an initial 
compensable evaluation for hypertension.  

4.  On VA Form 21-4138, Statement in Support of Claim, dated 
and signed by the Veteran in January 2008, he indicated that 
he wished to withdraw his appeal of entitlement to an 
increased compensable rating for residuals of a right 
shoulder strain for the period from March 30, 2004 to 
February 6, 2006, and in excess of 20 percent thereafter.

5.  On VA Form 9, dated and signed by the Veteran in 
September 2008, he indicated that he wished to withdraw his 
appeal for an increased rating for a left shoulder 
disability.   
6.  The Veteran's service-connected left knee disability 
aggravated his degenerative disc disease of the lumbar spine. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive 
appeal on the issues of entitlement to service connection for 
a respiratory disorder, skin rash, tinnitus, gout, bilateral 
carpal tunnel syndrome, diabetes, pain disorder, nicotine 
dependence; and claims for increased ratings for 
hypertension, right shoulder strain and a left shoulder 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2008).

2.  The criteria of entitlement to service connection for 
degenerative disc disease of the lumbar spine based on 
aggravation by service-connected left knee disability have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Substantive Appeal

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2008).

The record reflects that the Veteran perfected an appeal of a 
September 2003 rating decision, wherein the RO, in part, 
denied service connection for a respiratory disorder and skin 
rash, claimed as a result of Agent Orange exposure.  

The Veteran also perfected an appeal from an April 2005 
rating action, wherein the RO, in part, denied entitlement to 
service connection for tinnitus, gout, claimed as secondary 
to the service-connected PTSD, bilateral carpal tunnel 
syndrome, claimed as nerve damage to the hands and as due to 
Agent Orange exposure, metabolic disorder with diabetes, pain 
disorder, claimed as secondary to PTSD, and nicotine 
dependence.  The RO also continued a noncompensable 
evaluation assigned to the service-connected residuals of a 
right shoulder strain, and granted service connection for 
hypertension; an initial compensable evaluation was assigned.  
Thereafter, on VA Forms 21-4138, Statement in Support of 
Claims, dated in June and July 2005, June 2006, and January 
2008, the Veteran withdrew his appeal of the RO's denial of 
entitlement to service connection for the disabilities noted 
above, along with the issues of entitlement to initial and 
increased evaluations for hypertension and residuals of a 
right shoulder strain, respectively.   

Finally, the Veteran perfected an appeal from a January 2008 
rating action.  By that rating action, the RO, in part, 
continued a 30 percent evaluation assigned to the service-
connected left shoulder disability.  On VA Form 9, dated and 
signed by the Veteran in September 2008, he indicated that he 
wanted to "Kill out the issue concerning my left shoulder."  

The Board finds that these statements qualify as a valid 
withdrawal of the Veteran's appeal of the RO's denial of the 
claims for service connection for a respiratory disorder, 
skin rash, claimed as a result of exposure to Agent Orange, 
tinnitus, gout, claimed as secondary to the service-connected 
PTSD, carpal tunnel syndrome of both hands, claimed as nerve 
damage to the hands and as due to Agent Orange, metabolic 
disorder with diabetes, pain disorder, and nicotine 
dependence, and entitlement to initial and increased 
evaluations for hypertension, residuals of a right shoulder 
strain and left shoulder disability, respectively, and the 
appeal is dismissed.

II.  Service Connection for Degenerative Disc Disease, 
claimed as secondary to service-connected left knee 
disability

The Veteran seeks service connection for degenerative disc 
disease of the lumbar spine.  He asserts that he developed 
the disorder as a result of a service-connected left knee 
disorder.  Alternatively, he argues that degenerative disc 
disease was aggravated by the service-connected left lower 
extremity disorder.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Additionally, in 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the 
Court of Appeals for Veterans Claims (Court) determined that 
when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to codify the holding in Allen.  In doing so, the regulation 
appears to contain a more stringent standard for establishing 
secondary service connection than expressed in Allen in that 
the amended regulation requires that the medical evidence 
establish a pre-aggravation baseline level of severity of the 
non-service connected disability before aggravation will be 
conceded.  The Board notes that prior to these October 2006 
amendments, it was sufficient to simply show aggravation of a 
non-service connected disability by a service connected 
disability in order to prevail on a claim.  There was no 
requirement to establish a baseline level of severity of the 
non-service connected disability prior to conceding 
aggravation.  In any event, in the present case, the veteran 
filed his claim prior to the October 10, 2006 enactment date 
of the amendments; therefore, the veteran can still avail 
himself of the less stringent guidelines expressed in Allen.

The record indicates that the Veteran began to experience 
symptoms of right lower extremity numbness in January 2004.  
At that time, he denied having had back pain.  See January 
2004 VA outpatient report.  A June 2004 VA outpatient report 
reflects that the Veteran reported having increased back pain 
after his left knee "gave out."  He also indicated that he 
had twisted his back.  The Veteran continued to seek 
treatment for low back pain with radicular symptoms into the 
right lower extremity.  See VA outpatient reports, dating 
from June to September 2004.  VA x-rays and computed 
tomography (CT) scan of the lumbar spine, performed in June 
and September 2004, showed evidence of degenerative narrowing 
with mild subluxation at L4-5, and diffuse change of disk 
degeneration and spondylosis, mild spondylisthesis, at L4-5, 
central compromise at L4-5, and significant compromise right 
neural foramen at L4-5, respectively.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

Turning to the issue of whether the service-connected left 
knee disability aggravated the Veteran's existing lumbar 
disability, there are several VA and private medical opinions 
of record which address this issue and are in favor of the 
claim.  

Evidence in support of the Veteran's claim for service 
connection for a low back disorder as secondary to the 
service-connected left knee disorder includes a June 2004 VA 
physician's opinion that the veteran's "[p]resent low back 
condition is at least likely as not related to the left knee 
injury shown in his records."  

In November 2004, a VA nurse practitioner (NP) opined, after 
a review of the Veteran's entire c-file, to include the 
above-referenced June and September 2004 x-rays and CT scans 
of the lumbar spine that, "[i]t was not likely that the 
falls related to his left knee instability in 2004 caused the 
extensive degenerative changes.  It is at least likely as not 
that the fall related to his left knee instability 
exacerbated (italics added for emphasis) a preexisting 
nonservice connection condition."  (See, November 2004 VA 
spine examination report).  

Also of record is a VA physician's April 2005 opinion, which 
was rendered in order to determine the baseline evaluation of 
the Veteran's back condition prior to the 2004 fall.  After 
an entire review of the claims files, the VA physician 
concluded that the major factors affecting the Veteran's back 
and the development of his extensive disk disease with 
osteoarthritis were the following:  (i) previous occupational 
manual labor; (ii) normal aging; and (iii) obesity (at the 
time of the VA examination, the Veteran weighed 332 pounds, 
as opposed to having weighed 188 pounds at 69 inches at 
service discharge).  Regarding the baseline of the Veteran's 
back condition prior to the 2004 fall, the VA physician 
stated:  
"[t]he baseline manifestation of 
his lower back condition was pain 
radicular symptoms involving the 
right lower extremities and this was 
baseline for his back pain.  It does 
not appear that the fall aggravated 
or made worse his symptoms as the 
radicular symptoms were already 
present prior to both of these 
alleged falls.  There does not 
appear to be an increase 
manifestation as a result of the 
veteran's falls.  He has a lumbar 
radiculopathy with numbness and pain 
radiating from the lower back down 
the right lower extremity prior to 
his falls in 06/04 as he complained 
of occasional numbness in the right 
lower extremity but denied back pain 
01/04.  It is likely that the 
veteran did not recognize the 
symptoms of back pain in 01/00 but x 
rays document that he already had 
extensive degenerative changes in 
his lumbar spine with a subluxation 
of L4-5 and compromise of his 
neuroforaminal, which '"did not 
happen overnight.'"  Id.  

In April 2006, after recording the Veteran's history of 
having had increased back pain as a result of three falls 
that were secondary to knee pain, the Veteran's treating 
orthopedist, J. F., M. D., observed that "the falls which 
have been caused by his knee pain have definitely exacerbated 
his symptoms.  His symptoms in regards to his back and 
sciatic pain."  (See, April 2006 report, prepared by J. F., 
M. D.)    

In August 2006, the Veteran was re-examined by the VA NP, who 
had evaluated him in November 2004.  After a review of the 
claims files and physical evaluation of the Veteran's spine, 
the VA NP opined that while it is not likely that the falls 
related to the Veteran's left knee instability in 2004 caused 
the extensive degenerative changes [in his lumbar spine], 
they did exacerbate (italics added for emphasis) a 
preexisting condition.  She noted that the Veteran's lower 
spine exhibited postural changes as a result of an altered 
gait from the left knee disability, which, in turn, were a 
factor in the development of the degenerative changes.  (See, 
August 2006 VA examination report).

In December 2006, the VA physician, who had performed the 
April 2005 examination provided another opinion.  The 
physician stated that he had reviewed the Veteran's entire 
medical history relative to the lumbar spine, to include the 
VA NP's November 2004 and August 2006 examination reports and 
April 2006 opinion, prepared by J. F., M. D.  In relevant 
part, the VA physician stated:  

"Our overall opinion from Overton 
Brooks VA Medical Center C&P 
Department regarding Mr. [redacted] 
back stands:  It is not at least as 
likely as not that his left knee 
instability and subsequent falls in 
2004 have caused his current back 
disability.  It is our opinion 
however, that his current back 
disability was exacerbated or 
aggravated by his service-connected 
left knee disability as he reported 
that during the three falls in 2004 
he began to experience lower back 
pain and this is documented.  It is 
this examiner's opinion that the 
veteran's back condition was 
aggravated not caused by his 
falls."  Id.  

In an April 2007 opinion, J. F., M. D. noted the Veteran's 
history of an onset of back pain secondary to falls from his 
bilateral knee pain.  The Veteran reported that he had not 
had any previous episodes of back pain prior to the falls.  
Dr. J. F. opined that the Veteran's spondylolisthesis at L4-
5, noted on a previous CT scan of the lumbar spine, had 
contributed to his back pain.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Both VA and private medical opinions of high probative value 
support the conclusion that that the Veteran's existing 
lumbar disability was aggravated, not caused by, his service-
connected left knee disability.  Given such development, the 
Board finds that the veteran's service-connected left knee 
disability aggravates his lumbar spine disability and service 
connection is warranted, but only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The agency of original jurisdiction will determine the degree 
of aggravation, based either on the present record or if 
warranted, a new VA medical examination.


ORDER

The appeal of the denial of entitlement to service connection 
for a respiratory disorder, skin rash, claimed as due to 
Agent Orange exposure, tinnitus, gout, claimed as secondary 
to the service-connected PTSD, bilateral carpal tunnel 
syndrome of both hands, claimed as nerve damage and as due to 
Agent Orange exposure, metabolic disorder with diabetes, 
panic disorder, claimed as secondary to PTSD, nicotine 
dependence, initial compensable evaluation for hypertension, 
increased compensable evaluation for residuals of a right 
shoulder strain from March 30, 2004 to February 6, 2006, and 
in excess of 20 percent thereafter, and increased evaluation 
in excess of 30 percent for a left shoulder disability, is 
withdrawn and the claims are dismissed. 

Service connection for a lumbar spine disability, based on 
aggravation by the service-connected left knee disability, is 
granted.


REMAND

The claims files reflect that additional substantive 
development of the claim of entitlement to an initial 
evaluation in excess of 10 percent for proliferative diabetic 
retinopathy of the left and right eyes with juxtafoval 
cystoid macular edema and cataracts is warranted.

A January 2009 VA ophthalmology clinic report reflects that a 
VA ophthalmologist referred the Veteran to a "Dr Ren" to 
validate whether or not his vision had reached its maximum 
benefit.  (See, January 2009 VA ophthalmology report).  On VA 
Form 21-4138, Statement in Support of Claim, dated and signed 
by the Veteran in February 2009, he indicated that, as of 
that time, he did not have an appointment with Dr. Ren.  Dr. 
Ren's records, if available, are potentially relevant in 
determining the current severity of the service-connected 
proliferative diabetic retinopathy of the left and right eyes 
with juxtafoval cystoid macular edema and cataracts.  
Reasonable efforts to obtain them must be made.

Accordingly, the case is REMANDED for the following action:
    
1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected proliferative diabetic 
retinopathy of the left and right eyes 
with juxtafoval cystoid macular edema and 
cataracts that is not evidenced by the 
current record, to specifically include 
all additional relevant treatment 
records, dating from January 2009 to the 
present, from David H. Ren, M. D., PhD, 
7330 Fern Avenue, #702, Shreveport, LA 
71105.  (See, VA Form 21-4142, dated and 
signed by the Veteran in December 2006).  
All records/responses received should be 
associated with the claims files.  

In requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims files.
    
2.  The RO/AMC will then review the 
Veteran's claims files and ensure that 
the foregoing development actions have 
been conducted and completed in full.  
If further action is required, to 
include any further medical 
examinations, such should be undertaken 
prior to any further adjudication of 
the remanded claim. 

3.  Thereafter, the claims files must 
be reviewed to ensure that all of the 
foregoing requested development has 
been completed.   Then, the pending 
claim of entitlement to an initial 
rating in excess of 10 percent for the 
service-connected proliferative 
diabetic retinopathy of the left and 
right eyes with juxtafoval cystoid 
macular edema and cataracts must be 
readjudicated. 

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


